DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This action is in response to the claims set filed 02/10/2022 following the Final Rejection of 11/12/2021. Claim 5 was amended. Claims 1-3, 5-6 and 8-12 are currently pending. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 02/10/2022, with respect to the claim objection have been fully considered and are persuasive.  The objection of 11/12/2021 has been withdrawn. 
Applicant’s arguments, see Remarks, filed 02/10/2022, with respect to the claims rejected under 35 USC § 103 have been fully considered and are persuasive.  The rejections of 11/12/2021 has been withdrawn. 

Allowable Subject Matter
Claims 1-3, 5-6 and 8-12 are allowed.

The following is an examiner’s statement of reasons for allowance: Applicant's arguments against the claims rejected under 35 USC § 103 over Brown (US 4575309) in view of NPL Proportional Control Valves was found . 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 10697481 – discloses a hydraulic circuit of a wind turbine, said circuit utilizing a pump, reservoir, pressure relief valve and a proportional control valve. However, said proportional control valve fails to act as a bypass valve for a consumer circuit.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Wesley Fisher whose telephone number is (469)295-9146. The examiner can normally be reached 9:00AM to 5:30PM, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 





/W.L.F./Examiner, Art Unit 3745                                                                                                                                                                                                        
/WOODY A LEE JR/Supervisory Patent Examiner, Art Unit 3745